Citation Nr: 1741308	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.

2. Entitlement to service connection for a nerve disorder, to include peripheral neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. Jurisdiction is currently with the RO in Des Moines, Iowa.

In October 2014, the Board denied the Veteran's claim for service connection for a nerve disorder. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In a December 2015 Order, the Court vacated the October 2014 Board decision regarding the claim for a nerve disorder and remanded the case to the Board for further proceedings consistent with a December 2015 joint Motion for Remand (Motion).

Additionally, in October 2014, the Board remanded the issues of entitlement to service connection for a lung disorder and residuals of a traumatic brain injury for further development.

The Board remanded the issues of entitlement to service connection for a lung disorder and residuals of a traumatic brain injury again in March 2016, along with the issue of entitlement to service connection for a nerve disorder.

In an August 2016 rating decision, the RO granted service connection for a traumatic brain injury.  As such, the issue is no longer in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In a September 2017 Informal Hearing Presentation (IHP), the Veteran's representative specifically argued that there was noncompliance with the Board's prior remand instructions, and  requested that the Board remand the Veteran's appeal for new VA examinations and/or opinions.  See the September 5, 2017 IHP, page 2.  For the following reasons, the Board agrees with the Veteran's representative and will remand the issues on appeal.

In the March 2016 remand, the Board instructed the AOJ to provide the Veteran with an examination to determine the nature and etiology of any current nerve disorder. The Board specifically directed the examiner to "address the Veteran's wife's statement that the Veteran complained of left shoulder/ arm numbness shortly upon his return from Vietnam." 

The Veteran was subsequently provided an examination in July 2016, and the examiner opined that it was less likely than not that the Veteran's peripheral neuropathy was incurred in or caused by the claimed in-service illness, specifically his exposure to Agent Orange. In support of this opinion, the examiner noted that there was no evidence of complaints or issues related to peripheral neuropathy while in service. The examiner further noted that the first complaints were reflected in the medical records in 2008 and that the Agent Orange presumption needs symptoms within one year of separation from service, which the medical records do not support. Nevertheless, the examiner did not address the wife's statement that the Veteran complained of left shoulder and arm numbness shortly upon his return from Vietnam, as directed by the Board. Therefore, on remand, another opinion must be obtained.

The Board also instructed the AOJ to provide the Veteran with an examination to determine the nature and etiology of any current lung disorder. The Board specifically directed the examiner to consider "the January 2009 private opinion, as well as identified risk factors such as the Veteran's cigarette smoking history, continued ambient dust, fume, and livestock exposure and environmental temperature extremes." In a January 2009 private treatment record, the Veteran's private physician noted a diagnosis of COPD with anatomic emphysema and possible element of interstitial pulmonary fibrosis with past active duty in Vietnam with Agent Orange exposure and ongoing tobacco exposure (up until five to six years before), as well as continued ambient dust, fume, and livestock exposure and environmental temperature extremes. It was noted all of those factors may be contributing to his respiratory symptoms.

The Veteran was subsequently provided an examination in July 2016, and the examiner opined that it was less likely than not that the Veteran's current COPD was incurred in or caused by the claimed in-service illness, specifically his exposure to Agent Orange. In support of this opinion, the examiner noted that there was no evidence of COPD in service and that COPD was not a presumptive condition of Agent Orange exposure. Nevertheless, the examiner did not address the January 2009 private medical opinion or the role of the Veteran's continued exposure to ambient dust, fume, and livestock and environmental temperature extremes, as directed by the Board. Therefore, on remand, another opinion must be obtained.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet. App. 268, 271 (1998). The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id. Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the AOJ. A remand is required. 38 C.F.R. § 19.9.

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Des Moines, Iowa, and Community Based Outpatient Clinic (CBOC) in Knoxville, Iowa, were last procured for association with the record in September 2016, and are dated through September 20, 2016. On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a nerve disorder or a lung disorder. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2. After completing the foregoing development, the AOJ should obtain a medical opinion from a physician other than the July 2016 VA examiner to address the etiology of the Veteran's neurological disability.  If additional testing is deemed necessary by the physician to answer the questions below, such should be scheduled.  The physician is requested to review all the pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  It should be noted that the Veteran and his wife are competent to attest to factual matters of which they have first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran and/or his wife, the examiner should provide a fully reasoned explanation.
The physician should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current nerve disorder (diagnosed as peripheral neuropathy) is related to his military service, to specifically include exposure to herbicides therein.

The physician should specifically address the Veteran's wife's statement that the Veteran complained of left shoulder/arm numbness shortly upon his return from Vietnam.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. The AOJ should also obtain a medical opinion from a physician other than the July 2016 VA examiner to address the etiology of the Veteran's lung disability.  If additional testing is deemed necessary by the physician to answer the questions below, such should be scheduled. The physician is requested to review all the pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  It should be noted that the Veteran and his wife are competent to attest to factual matters of which they have first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran and/or his wife, the examiner should provide a fully reasoned explanation.

The physician should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current lung disorder is related to his military service, to specifically include exposure to herbicides therein.

The physician should consider the January 2009 private opinion (noted in the body of the Remand above), as well as identified risk factors such as the Veteran's cigarette smoking history; continued ambient dust, fume and livestock exposure; and environmental temperature extremes.  Such consideration should be reflected in the response to the question at issue.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.

If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




